Citation Nr: 1315062	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  05-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a chronic lumbar strain with degenerative disc disease (low back condition) prior to February 25, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for a low back condition from February 25, 2009.

3.  Entitlement to a separate initial compensable rating for radiculopathy of the right lower extremity prior to June 13, 2005.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity from June 13, 2005 to February 24, 2009.

5.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity from February 25, 2009.

6.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, granted service connection for a low back condition and assigned a 10 percent disability rating effective from December 9, 2003.  In January 2006, the RO granted service connection for right leg radiculopathy as part of the low back condition and assigned a rating of 10 percent effective June 13, 2005.  In September 2009, the RO increased the rating for a low back condition to 20 percent effective February 25, 2009.  As the ratings currently assigned do not represent the highest possible benefit for the Veteran's back disability and right lower extremity radiculopathy, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters have previously been before the Board.  In November 2010, the Board denied the Veteran's claims.  The Veteran timely appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in January 2012 vacating the Board's November 2010 decision to the extent that it denied greater ratings for the Veteran's low back disability and radiculopathy.  The Court indicated that the February 2009 VA examination report was inadequate because it was not administered during an active phase of the Veteran's condition.

In January 2013, the VA Appeals Management Center (AMC) granted service connection for radiculopathy of the left lower extremity with a 10 percent evaluation effective September 11, 2012.  The Board considers all neurological manifestations of the Veteran's lumbar spine disability in connection with the Veteran's claim for an increased rating, regardless of the affected extremity.  Therefore, the issues on appeal have been rephrased as shown above, and the Veteran is not prejudiced by such recharacterization of the issues.

This case is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, an additional remand of the Veteran's claims is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its January 2012 Memorandum Decision, the Court indicated that the February 2009 examination, in which the Veteran complained of flare-ups of his condition, was inadequate because it was administered during a remission of the Veteran's condition.  Accordingly, in August 2012, the Board's remand directed the AMC to attempt to have the Veteran's examination conducted during a period of elevated low back symptomatology so that an accurate clinical picture of the Veteran's condition at its most severe could be obtained.  

Pursuant to the Board's remand, the Veteran received an additional VA examination in September 2012.  It is not apparent that the AMC attempted to schedule this examination during a period of worsened symptomatology associated with the Veteran's low back condition.  Furthermore, the examiner did not elicit a history of the symptoms associated with the Veteran's flare-ups.  Instead, the September 2012 examination report simply indicated that the Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  Contrary to this notation, the examiner's documentation of the Veteran's description of the impact of flare-ups was one word: "same."  The Board finds that this examination report does not adequately address the relative severity of the Veteran's symptoms that the Veteran experienced at the time of this examination compared to the severity during a flare-up, and it does not adequately describe the severity of the Veteran's symptoms during the most active phase of his low back disability.  

Accordingly, on remand, the Veteran should be afforded another examination.  The AMC should communicate with the Veteran regarding the scheduling of his examination in order to attempt to examine the Veteran during a flare-up of his symptomatology.  All documentation regarding the scheduling of the Veteran's examination should be associated with the Veteran's claims file.  To the extent that the Veteran's low back symptoms are not examined during the height of a flare-up of his symptoms, the examiner should elicit from the Veteran a description of how his current symptoms compare to his symptoms during a flare-up of his condition.  The examiner should elicit a detailed account from the Veteran of the symptoms that the Veteran experiences during a flare-up of his condition, and the duration and frequency of such flare-ups.

Furthermore, as noted above, the Court's January 2012 Memorandum Decision vacated only the portion of the Board's November 2010 decision that denied entitlement to greater disability ratings on a schedular basis.  The remand portion of the Board's November 2010 decision was not subject to the Court's January 2012 vacatur.  In November 2010, the Board remanded the issues of entitlement to extra-schedular ratings for a low back condition and radiculopathy of the right lower extremity, as well as the claim for a TDIU, for further evidentiary development followed by a re-adjudication.  

Upon review of the record, it does not appear that the development directed by the Board's November 2010 Remand has been accomplished.  Pursuant to the first remand directive, the Veteran was notified of information or lay or medical evidence necessary to substantiate the TDIU claim on appeal, as well as the information and evidence required to substantiate an increased rating claim based upon extraschedular consideration.  Pursuant to the second remand directive, the Veteran was sent a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and the Veteran returned this form in January 2011.  The Veteran's claims were not, however, referred for extra-schedular evaluation, nor was the Veteran's claim for a TDIU adjudicated.  Accordingly, this development must be accomplished while the case is remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Thereafter, the AMC must arrange for the Veteran to undergo the appropriate VA examination(s) for the purpose of ascertaining the current nature and extent of severity of his service-connected chronic lumbar strain with DDD and radiculopathy of the right and left lower extremities.  

The AMC should attempt, to the extent that it is possible, to have the Veteran's examination conducted during a period of elevated low back/radiculopathy symptomatology (flare-ups) so that an accurate clinical picture of the Veteran's level of impairment when his disability is at its most severe may be obtained.  Prior to the scheduling of an examination, the AMC should communicate with the Veteran relative to how best to accomplish this.  All communication associated with the scheduling of the examination must be associated with the Veteran's claims file.

The examiner must elicit from the Veteran an assessment of the current severity of his symptoms relative to their severity during a flare-up.  The examiner must fully discuss the Veteran's heightened symptomatology during a flare-up.

Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's thoracolumbar spine in all planes.  The examiner should note the point at which motion becomes painful, if any, in all planes of motion.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the low back is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the low back is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

The examiner should also state whether the back disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

(b)  The examiner must also comment upon whether the service-connected chronic lumbar strain with DDD involves the nerves and/or the muscles and joint structure.  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected chronic lumbar strain with DDD, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to this low back disability.  

(c)  As the clinical evidence demonstrates that the Veteran has degenerative disc disease (DDD) associated with his chronic lumbar strain, and as he now has separate ratings for bilateral radiculopathy of the lower extremities associated with DDD, the examiner must also comment upon intervertebral disc syndrome (IVDS) associated with the service-connected low back disability and address the question of whether there are incapacitating episodes of elevated symptomatology associated with IVDS and, if so:

(i)  Is the IVDS manifested by incapacitating episodes having a total duration of at least one week but less than 2 weeks during the previous 12 months?  

(ii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months?  

(iii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months?  

(iv)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months?

Note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(d)  The examination should also address the severity of the Veteran's service-connected right and left lower extremity radiculopathy on the basis of impairment due to paralysis of the sciatic nerve.  The examiner must assess the musculature of the Veteran's right and left lower extremities and make a clinical determination as to whether or not any muscle atrophy is present.  Specific clinical determinations must also be provided for each lower extremity with respect to the following:

(i)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by mild impairment?  

(ii)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by moderate impairment?  

(iii)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by moderately severe impairment?

(iv)  Is there incomplete sciatic nerve paralysis present and, if so, is it characterized by severe impairment with marked muscular atrophy? 

(v)  Is there complete sciatic nerve paralysis present?  Does the foot dangle and drop?  Is no active movement possible of the muscles below the knee?  Is flexion of the knee weakened or lost?     

A complete rationale for all opinions must be provided.  If the examiner is unable to present any opinion without resorting to speculation, it must be so noted and explained why this is so.  The report prepared must be typed. 

3.  Then, submit the claims for higher disability ratings for a low back condition, radiculopathy of the lower extremities, and TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

An extra-schedular rating under 8 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

The extra-schedular evaluation determination must address both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  However, his non-service-connected disabilities (incoordination and neurological problems due to alcohol abuse) and advancing age should not be considered.

4.  Then, readjudicate the Veteran's claims on both a schedular and extra-schedular basis.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

